Citation Nr: 0322496	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  00-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1945 to July 
1948.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before the 
member Veterans Law Judge in June 2002.  

The case was previously before the Board in August 2002.  At 
that time, it was determined that new and material evidence 
had been submitted to reopen the claim for service connection 
for a low back disorder.  Following this grant, additional 
development was undertaken by the Board before the matter was 
reviewed on a de novo basis.  


REMAND

As noted, the Board conducted additional development of the 
evidence, pursuant to 38 C.F.R. § 19.9(a)(2) (2002), in 
August 2002.  That development included a request that an 
evaluation by a neurologist be conducted.  It is noted that 
in June 2003, an orthopedic evaluation was performed and, 
although the examiner noted that there was a neurologist's 
addendum to the evaluation report, such an addendum is not of 
record.  This should be accomplished.  Stegall v. West, 11 
Vet. App. 268 (1998).  In addition, it is noted that 
additional evidence has been received into the record which 
the RO has not had the opportunity to review in conjunction 
with the veteran's claim.  The United States Court of Appeals 
for the Federal Circuit has recently invalidated the 
regulations, which empowered the Board to issue written 
notification of the VCAA and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the appellant or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

Under these circumstances, the claim must be remanded for the 
following:

The RO should locate a copy of the 
neurologist's addendum that was referenced in 
the June 2003 orthopedic evaluation and make 
it part of the record.  If the addendum 
cannot be located, the RO should arrange for 
an evaluation by a neurologist to determine 
the nature, severity, and etiology, of the 
low back disorder.  All tests deemed 
necessary should be performed.  The claims 
folder is to be made available to the 
examiner prior to the examination.  The 
neurologist should be requested to render an 
opinion regarding whether it is as likely as 
not that any current disability of the low 
back diagnosed, other than the congenital 
abnormality of the 5th lumbar vertebral 
articulation, is related to injuries 
sustained by the veteran during service.  The 
examiner should indicate whether the veteran 
experienced superimposed back injury (over 
the congenital abnormality) during service 
that resulted in additional disability.  The 
specialist should provide complete rationale 
for all conclusions reached.

Thereafter, the RO should readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence submitted 
since the last supplemental statement of the 
case and applicable law and regulations 
considered.  The veteran should be given an 
opportunity to respond to the SSOC.

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




